--------------------------------------------------------------------------------


     Exhibit 10.16

AMENDMENT NO. 3 TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
OF DAVID P. RILEY

     This Amendment No. 3 is made and entered into as of this 20th day of June,
2001 by and among THE MIDDLEBY CORPORATION, a Delaware corporation (“TMC”),
MIDDLEBY MARSHALL INC., a Delaware corporation (“MMI”), (TMC and MMI
collectively, the “Employer”) and DAVID P. RILEY (“Riley”).

R E C I T A L

Employer and Riley are parties to that certain Amended and Restated Employment
Agreement dated as of January 1, 1995 (the “1995 Agreement”) as amended by
Amendment No. 1 dated as of January 1, 1998, and by Amendment No. 2 dated as of
December 4, 2000. The 1995 Agreement as so amended is sometimes referred to
herein below as the “Employment Agreement”. The parties now wish to further
amend the Employment Agreement to provide for a lump sum payment in full
satisfaction of Riley’s annual retirement benefits.

A G R E E M E N T


  NOW THEREFORE the parties agree as follows:


1. On or before July 1, 2001 Employer shall pay to Riley the sum of $1,830,000,
and in consideration thereof Riley hereby releases and discharges Employer from
all liability under Subsection 6(a) of the Employment Agreement for annual
retirement benefits becoming due after May 31, 2001. Riley shall bear and be
legally responsible to pay 100% of all income and other taxes with respect to
such payment.


2. Riley’s rights to health and medical benefits as provided in Subsection 6(b)
of the Employment Agreement shall continue at the expense of the Company through
December 31, 2001. Riley’s rights to such health and medical benefits shall
continue after December 31, 2001 as long as Riley pays, semi-annually in
advance, the actuarial cost, as determined by Employer, of such continued
benefits. However, Riley’s rights to such benefits shall cease upon a Change of
Control (as hereinafter defined) of the Employer or upon reaching age 65. For
purposes of this Section a “Change of Control”means any 25 percentage point
increase in the percentage of outstanding voting securities of TMC hereafter
held by any person or group of persons (other than William F. Whitman, Jr., his
spouse, descendants or trusts for the primary benefit of any of the foregoing)
who agree to act together for the purpose of acquiring, holding, voting or
disposing of such voting securities as compared to the percentage of voting
securities of TMC held by such person or group of persons on the date hereof.


--------------------------------------------------------------------------------



Example:   On July 1, 2001 Individual A, a person unrelated to William F.
Whitman, Jr., owns 2.42% of the total outstanding voting securities of The
Middleby Corporation. Thereafter, Individual A commences a series of open market
and private purchases, and on August 15, 2001 for the first time his holdings
exceed 27.42% of the outstanding voting securities of The Middleby Corporation.
A Change of Control occurs on August 15, 2001.


3. Except as provided above, the Employment Agreement shall remain in full force
and effect.


          IN WITNESS WHEREOF, the parties have executed this instrument as of
the day and year first above written.


THE MIDDLEBY CORPORATION

                    and

MIDDLEBY MARSHALL INC.
——————————————
DAVID P. RILEY


  By:____________________________
Title: _________________________
